Case 1:21-mc-20100-JEM Document 23 Entered on FLSD Docket 02/05/2021 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                           Miami Division


   JOHNSON ELECTRIC NORTH
   AMERICA, INC.,

         Plaintiff,                                      Case No.: 1:21-mc-20100-JEM
   v.
                                                         (related to 3:19-CV-001466 (S.D. Ohio))
   HONEYWELL INTERNATIONAL, INC.,

          Defendant.
                                                /

                                   NOTICE OF HEARING
                      (Telephonic – Details To Be Provided By The Court)
         NOTICE IS HEREBY GIVEN that a hearing in the above-styled action has been scheduled

  as follows:

         DATE:            Monday, February 22, 2021

         TIME:            12:00 p.m.

         JUDGE:           The Honorable Jacqueline Becerra

         MATTER:          Plaintiff’s Motion to Compel



                              RULE 7.1(a)(3) Certificate of Conferral

         The undersigned hereby certifies that Plaintiff’s counsel and both in-house and outside

  counsel for non-party, Falco Electronics, have conferred several times orally (via telephone, most

  recently on January 19, 2021) and numerous times in writing (via email – copies of which are

  attached to the motion to compel) in a good faith effort to resolve by agreement the issues raised

  in the motion, but have been unable to reach an agreement thereon.
Case 1:21-mc-20100-JEM Document 23 Entered on FLSD Docket 02/05/2021 Page 2 of 2




   Dated: February 5, 2021                 Terrance W. Anderson, Jr.
                                           Terrance W. Anderson, Jr.
                                           NELSON MULLINS
                                           1905 NW Corporate Boulevard, Suite 310
                                           Boca Raton, Florida 33431
                                           Tel: (561) 483-7000
                                           email: tw.anderson@nelsonmullins.com

                                           and

                                           /s/Amanda M. Fielder
                                           Amanda M. Fielder
                                           WARNER NORCROSS + JUDD LLP
                                           1500 Warner Building
                                           150 Ottawa Ave, NW
                                           Grand Rapids, Michigan 49503
                                           Tel: 616.752.2404
                                           email: afielder@wnj.com
                                           *Application for pro hac vice admission
                                           pending

                                           Counsel for Plaintiff/Counter-Defendant,
                                           Johnson Electric North America, Inc.




                                       2
